                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



PETER BARCLAY,                                           Case No. 6:19-cv-00683-AA
                                                          OPINION AND ORDER
            Plaintiff,

      vs.

OREGON DEPARTMENT
OF JUSTICE, DANIEL R.
MURPHY, GLEN D. BAISNGER,

            Defendants.


      AIKEN, District Judge:

      Plaintiff Peter Barclay seeks leave to proceed in form.a. pa.uperis ("IFP"). For

the reasons below, the Complaint (doc. 1) is DISMISSED with prejudice, plaintiffs

IFP Petition (doc. 2) is GRANTED, and plaintiffs Motion for Appointment of Pro Bono

Counsel (doc. 6) is DENIED.

                                   STANDARDS

      Generally, all parties instituting any civil action in United States District

Court must pay a statutory filing fee. 28 U.S.C. § 1914(a). However, the federal IFP




Page 1- OPINION AND ORDER
statute, 28 U.S.C. § 1915(a)(l), provides indigent litigants an opportunity for

meaningful access to federal courts despite their inability to pay the costs and fees

associated with that access. To authorize a litigant to proceed IFP, a court must make

two determinations. First, a court must determine whether the litigant is unable to

pay the costs of commencing the action. 28 U.S.C. § 1915(a)(l). Second, it must assess

whether the action is frivolous, malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune to that relief.

28 U.S.C. § 1915(e)(2)(B).

As for the second determination,           district courts have the power under

28 U.S.C. § 1915(e)(2)(B) to screen complaints even before service of the complaint on

the defendants and must dismiss a complaint if it fails to state a claim. Courts apply

the same standard under 28 U.S.C. § 1915(e)(2)(B) as when addressing a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d

1108, 1112 (9th Cir. 2012). To survive a motion to dismiss under the federal pleading

standards, the complaint must include a short and plain statement of the claim and

"contain sufficient factual matter, accepted as true, to 'state a claim for relief that is

plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. The plausibility

standard ... asks for more than a sheer possibility that a defendant has acted




Page 2 - OPINION AND ORDER
unlawfully." Id. The court need not accept legal conclusions, unsupported by alleged

facts, as true. Id.

       Pro se pleadings are held to less stringent standards than pleadings by

attorneys. Haines v. Kerner, 404 U.S. 519, 520-21 (1972). That is, the court should

construe pleadings by pro se plaintiffs liberally and afford plaintiffs the benefit of any

doubt. Karim-Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 623 (9th Cir. 1988).

Additionally, a pro se litigant is entitled to notice of the deficiencies in the complaint

and the opportunity to amend, unless the complaint's deficiencies cannot be cured by

amendment. Id.

                                      DISCUSSION

      Plaintiff is a permanently disabled veteran whose sole sources of income are

federal disability benefits from the Department of Veterans' Affairs ("VA'') and the

Social Security Administration ("SSA"). Plaintiff alleges that defendants Daniel

Murphy and Glen Basinger are retired state court judges who entered "orders" that

"divided and assigned [his] federal benefits to another party" during divorce

proceedings.     Compl.   ,r,r   22, 23.   According to plaintiff, the orders violate

38 U.S.C. § 5301(a), which provides that veterans' benefits are generally non-

assignable. Plaintiff also alleges that defendant the Oregon Department of Justice

("ODOJ") has been enforcing the orders by sending garnishment requests to the SSA.

       Plaintiff asserts claims for the "intentional tort of theft," "intentional tort of

treason" under 18 U.S.C. § 2388(a), violation of plaintiffs due process rights as a

servicemember, violation of plaintiffs equal protection and due process rights under




Page 3 - OPINION AND ORDER
42 U.S.C. § 1983, and violation of 42 U.S.C. § 1985. These claims are dismissed with

prejudice because, as explained below, the ODOJ is immune from suit in federal court

and the named defendants are entitled to absolute immunity.

I.    Eleventh Amendment Immunity

      ODOJ is state agency. The Eleventh Amendment provides that a state is

immune from suit in federal court unless Congress has abrogated the state's

immunity by appropriate federal legislation or the state itself has waived it. Va.

Office for Prat. & Advocacy v. Stewart, 563 U.S. 247, 253-54 (2011). This grant of

immunity covers not just the state itself, but also the state's agencies. P. R. Aqueduct

& Sewer Auth. v. Metcalf, 506 U.S. 139, 144 (1993).

      Congress has not abrogated state sovereign immunity in§ 1983 or§ 1985. See

Braunstein v. Ariz. Dep't of Transp., 683 F.3d 1177, 1188 (9th Cir. 2012); Cerrato v.

San Francisco Commrmity College Dist., 26 F.3d 968, 972, 975 (9th Cir.1994) (holding

that the Eleventh Amendment bars §§ 1983, 1985, and 1986 claims against the

states). Nor has ODOJ waived its sovereign immunity from suit in federal court. The

Oregon Tort Claims Act (OTCA) does provide a limited waiver of sovereign immunity,

but it does not waive the state's Eleventh Amendment immunity from suit in federal

court. Estate of Pond v. Oregon, 322 F. Supp. 2d. 1161, 1165 (D. Or. 2004). Instead,

suits against the state under the OTCA must be brought in state court. Id.

II.   Judicial Inuniinity

      Daniel Murphy and Glen Basinger are now-retired state court judges who

served in the Linn County Circuit Court. Although the Complaint does not clearly




Page 4 - OPINION AND ORDER
explain their roles, Judge Murphy and Judge Basinger appear to have presided over

plaintiffs divorce proceedings in some capacity and to have entered orders that

caused ODOJ to garnish plaintiffs social security benefits. Plaintiffs claims against

these defendants appear to stem from that circumstance.

       State court judges are entitled to absolute immunity from claims for damages

based on their handling of judicial proceedings. Sc/w.c/wr v. Rockwood, 846 F.2d

1202, 1204 (9th Cir. 1988). The only time a judge loses absolute immunity is when

he or she (1) "performs an act that is not judicial in nature" or (2) "acts in the clear

absence of all jurisdiction." Id. Even "[g]rave procedural errors or acts in excess of

judicial authority do not deprive a judge of this immunity." Id.

       Here, the first exception does not apply because plaintiffs claims against Judge

Murphy and Judge Basinger are based on their conduct while presiding over divorce

proceedings, specifically by entering either child- or spousal-support orders. Stump

v. Spar/unan, 435 U.S. 349, 362 (1978) (a "judicial act" is one that "is a function

normally performed by a judge" when the parties "dealt with the judge in his [or her]

judicial capacity").

       Similarly, the second exception does not apply because the allegations do not

show a complete absence of jurisdiction. When assessing judicial immunity, courts

construe jurisdiction "broadly." Franceschi v. Schwartz, 57 F.3d 828, 830 (9th Cir.

1995) (per curiam). The focus is on the court's subject-matter jurisdiction over the

dispute. New Alas/la Dev. Corp. v. Guetschow, 869 F.2d 1298, 1302 (9th Cir. 1989).

Thus, lack of jurisdiction means a lack of power to hear or determine the case. Here,




Page 5 - OPINION AND ORDER
plaintiff asserts that Judge Murphy and Judge Basinger had no authority to assign

his federal disability benefits to another party. But even accepting that allegation as

true, plaintiff has, at most, shown that the judges acted in excess of their jurisdiction,

which is not enough to strip them of judicial immunity.

      In sum, plaintiffs claims against ODOJ and the named defendants are barred

by sovereign and judicial immunity.       Because these defects cannot be cured by

amendment, dismissal with prejudice is appropriate.

                                    CONCLUSION

      Plaintiffs IFP Petition (doc. 2) is granted, the Complaint (doc. 1) is

DISMISSED with prejudice, the :Motion for Appointment of Pro Bono Counsel (doc.

6) is DENIED.

      IT IS SO ORDERED.

      Dated this ~day of August 2019.




                                    ANN AIKEN
                             United States District Judge




Page 6 - OPINION AND ORDER
